Por cuanto, el presente recurso fué radicado en la Secretaría de esta Corte Suprema el día 8 de marzo de 1937, sin que se acom-pañara al mismo escrito o alegato alguno exponiendo las razones o motivos que pueda tener la recurrente para solicitar la revocación de la nota recurrida, ofreciendo la recurrente radicar su alegato dentro de los diez días subsiguientes;
Por cuanto, con fecha 19 de marzo de 1937 se concedió a la re-currente una prórroga que habría de vencer el 17 de abril de 1937 para radicar su alegato, sin que hasta la fecha lo haya radicado;
Por cuanto, la recurrente fué citada para comparecer ante esta corte el día 19 de julio de 1937, a las 2 P. M., a exponer las ra-zones que puedan existir para que el recurso no deba ser desesti-mado por abandono, sin que dicha recurrente compareciera a la hora indicada o excusara su ausencia;
*941POR CUANTO, examinado el alegato radicado por el registrador re-currido nos convence de que diebo funcionario no cometió error en la calificación del documento presentado al registro por la recu-rrente.
PoR lo tanto, se declara sin lugar el recurso y se confirma la nota recurrida.